Citation Nr: 1201473	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  11-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987 and from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied reopening the Veteran's claim of entitlement to service connection for PTSD.

In August 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for PTSD, the record reflects other psychiatric diagnoses.  Since that time, however, the RO recharacterized the claim, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as one for an acquired psychiatric disorder, to include PTSD, major depressive disorder, cluster B traits, and schizophrenia.

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a May 2007, the RO denied reopening the Veteran's claim for service connection for PTSD; although notified of the denial in a letter dated the same month, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the May 2007 denial is not cumulative and redundant of evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision in which the RO declined to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since May 2007 is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the Veteran's request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO last denied the Veteran's claim for service connection for PTSD in May 2007.  The evidence of record at the time consisted of the Veteran's service treatment records, personnel records, and VA and private treatment records.

The basis for the RO's May 2007 denial of the claim for service connection for PTSD was that the record failed to show that the Veteran had a current diagnosis of PTSD or a verified stressor.  Although notified of the denial in a letter in May 2007, the Veteran did not initiate an appeal of the RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2007 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.     § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Although the RO determined in the Statement of the Case that new and material evidence had been submitted to reopen the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran asserts that he acquired a psychiatric disorder after his service in the Persian Gulf War.  The Veteran requested that VA reopen the previously-denied claim for service connection for PTSD in July 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's May 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 2007 includes VA treatment records.  In May 2008, the Veteran was admitted into the hospital with a diagnosis of PTSD and enrolled in a psychiatric program.  At discharge in July 2007, the Veteran carried an Axis I diagnosis of PTSD.  Further, the Veteran was afforded a VA examination in April 2011, where he was not diagnosed with PTSD, but was found to have a diagnosis of schizophrenia.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder.  At the time of the May 2007 rating decision, the Veteran did not have a diagnosis of a current psychiatric disability.  The additionally received records reflect that the Veteran has a currently diagnosed psychiatric disability.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it is probative in regard to one element of the claim.  See Shade v. Shinseki, 24 Vet. App. 110.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  See       38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Board's review of the claims file reveals that RO action on the claim for service connection for an acquired psychiatric disorder, on the merits, is warranted. 

The record reflects that the Veteran was receiving Social Security Administration (SSA) benefits for several years, which were terminated on November 1, 2002.  The Veteran has stated that his psychiatric symptoms began sometime in the 1990s.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, 2 Vet. App. 363; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.

In June 2009, the Veteran submitted copies of VA medical records for treatment of PTSD, dated in February 2002.  The records include a psychology consult that appears to be one session in ongoing treatment.  The claims file currently contains VA treatment records from August 2001 through September 2001 (from North Little Rock VAMC), from October 2002 through June 2003 (from Kansas City VAMC), and from August 2005 through present (from Central Arkansas and North Little Rock VAMCs).  It appears as if treatment records from September 12, 2001 through August 3, 2005 from the Central Arkansas VAMC are missing from the claims file.

Further, the Veteran was provided with a VA examination in April 2011, where he was diagnosed with schizophrenia and major depressive disorder, with cluster B traits.  At the time of the examination, the Veteran asserted that his symptoms began in the mid-1990s-several years after separation.  Since that time, the Veteran has asserted that his symptoms began closer to separation.  As such, the Board finds that a new examination and opinion is warranted pertaining to the Veteran's schizophrenia and major depressive disorder.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain all outstanding pertinent VA records of evaluation and/or treatment of the Veteran's psychiatric disorders (including records dated from September 12, 2001 through August 3, 2005 from the Central Arkansas and North Little Rock VAMCs, as well as all treatment records dated from July 22, 2010 to the present).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should contact the appropriate agency to obtain the unit history of the 299th Engineering Battalion, Company D, for the period from November 1990 through April 1991, to determine where the Veteran served in Southwest Asia.

4.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each diagnosed acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service (to include whether the disorder manifested within one year after separation, and if so, to what degree).

The rationale for all opinions expressed should also be provided.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, the RO should adjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


